Citation Nr: 1038073	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-25 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran had active service from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that the RO originally adjudicated the issue as 
entitlement to service connection for PTSD.  However, during the 
course of the appeal, the medical evidence revealed additional 
diagnoses of psychiatric disorders, to include psychosis, not 
otherwise specified, and depressive disorder.  The United States 
Court of Appeals for Veterans Claims (Court) has held that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Therefore, the Board has recharacterized the issue as 
shown on the title page of this decision.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  In this regard, the 
Board finds that there is additional evidentiary development that 
must be accomplished.  

The Veteran claims that he is entitled to service connection for 
a psychiatric disorder, to include PTSD.  Specifically, he 
alleges that was assaulted by his platoon commander during boot 
camp in April 1968, fired on friendly troops in approximately 
August 1969, awoke to U.S. tanks arriving in September 1969, saw 
a good friend die, walked through the jungle alone, saw a 
Vietnamese soldier who had been killed by Americans hanging in 
the wire, and was exposed to rocket and mortar fire in October 
1969 and November 1969.  With respect to the last stressor, the 
Veteran further indicated that, during a mortar attack in October 
1969, he saw a three-foot skeleton.  As a result of these 
experiences, the Veteran claims that he developed PTSD and, 
therefore, service connection for such is warranted. 

The Board further notes that the Veteran's claim for a 
psychiatric disorder includes PTSD.  In this regard, the Board 
observes that one of his claimed stressors involves a personal 
assault.  As such, certain notification procedures must be 
followed.  Specifically, VA regulations provide that VA will not 
deny a PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from sources 
other than the Veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence.  See 38 C.F.R. § 3.304(f)(3); Bradford v. Nicholson, 20 
Vet. App. 200, 206 (2006); Patton v. West, 12 Vet. App. 272, 278 
(1999).  A review of the record reveals that the Veteran has not 
been advised that evidence from sources other than his service 
records or evidence of behavior changes may constitute credible 
supporting evidence of his claimed in-service stressor of being 
assaulted during boot camp.  

The Board also notes that VA recently amended the regulations 
concerning the evidentiary standards for establishing an in-
service PTSD stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010), 
with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) 
(liberalizing the evidentiary standard for an in-service stressor 
as set forth in 38 C.F.R. § 3.304(f) under certain circumstances.  
Under the amended version of 38 C.F.R. § 3.304(f)(3), service 
connection may be granted for PTSD where the evidence 
establishes: (1) a current diagnosis of PTSD rendered by a VA 
psychiatrist or psychologist, or one with whom VA has contracted; 
(2) an in-service stressor consistent with the places, types, and 
circumstances of service (satisfactorily established by lay 
testimony) that has been medically linked to the Veteran's fear 
of hostile military or terrorist activity by such a specified 
medical professional; and (3) that the Veteran's PTSD symptoms 
have been medically linked to such in-service stressor by such a 
specified medical professional.  These amended provisions apply 
to all claims pending before VA or the Board on or after July 13, 
2010.  Id.  As the amended regulations are applicable to the 
Veteran's claim, he should be provided notice of such and his 
claim should be adjudicated in light of the new regulations. 

Additionally, the Board finds that a remand is necessary in order 
to obtain records.  Specifically, at his July 2010 BVA hearing, 
the Veteran testified that he received Article 15's for drinking 
during service.  As this may offer evidence of behavior changes, 
the Board finds that remand is necessary to obtain the Veteran's 
service personnel records that would document any disciplinary 
action during service.  In this regard, the Board is cognizant 
that the RO requested pages from the Veteran's personnel file 
showing unit of assignment, dates of assignment, participation in 
combat operations, wounds in actions, awards and decorations, and 
official travel outside the U.S., which were received in August 
2005.  However, records pertaining to the Veteran's judicial 
punishment were not requested or obtained.  

The Board further observes that the Veteran testified that he 
received dental treatment within the first year of his discharge 
at the Fresno VA Medical Center, which he contends may be a 
result of being hit in the face on numerous occasions by his 
platoon commander.  Likewise, he stated that he first began 
receiving psychiatric care through the Fresno VA Medical Center 
and/or the Fresno Vet Center in the 1990's.  As such post-service 
treatment records are relevant to the Veteran's claim, they 
should be obtained for consideration in his appeal.  

Moreover, the record reflects that the Veteran presently seeks 
private and VA treatment for his acquired psychiatric disorders.  
Therefore, on remand, the Veteran should be requested to identify 
any outstanding treatment records relevant to his acquired 
psychiatric disorder, and, thereafter, all such records, as well 
as treatment records dated from February 2010 to the present from 
the VA Central California Healthcare System, should be obtained 
for consideration in the Veteran's appeal.

After providing appropriate notice to the Veteran as described 
above and giving him an opportunity to present any additional 
details regarding his claimed in-service stressors, and obtaining 
any outstanding records, the RO should conduct all appropriate 
stressor development with consideration of the provisions 
referable to personal assault claims and the amended provisions 
of 38 C.F.R. § 3.304(f), effective July 13, 2010.  

Lastly, the Board finds that a remand is necessary to obtain a VA 
examination so as to determine the current nature and etiology of 
the Veteran's acquired psychiatric disorder.  In this regard, the 
Board notes that he was afforded a VA examination in November 
2007, which revealed diagnoses of psychosis not otherwise 
specified and depressive disorder.  However, the examiner did not 
offer an opinion regarding the etiology of such psychiatric 
disorders.  Furthermore, the record shows a diagnosis of PTSD, 
which should be addressed by a VA examiner in light of the 
amended regulations.  Therefore, the Board finds that a remand is 
necessary in order to afford the Veteran another VA examination 
so as to determine the nature and etiology of his current 
acquired psychiatric disorder.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:


1.  The RO/AMC should ensure that the 
Veteran has been provided notice consistent 
with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in 
connection with his claim for service 
connection for PTSD based on personal 
assault.  The RO/AMC should also provide 
the Veteran notice of the amended 
provisions of 38 C.F.R. § 3.304(f), 
effective July 13, 2010.  

2.  The RO/AMC should obtain and associate 
with the claims file service personnel 
records that would document any 
disciplinary actions pertaining to the 
Veteran, including records of an Article 
15s.  

3.  The RO/AMC should request that the 
Veteran identify any outstanding treatment 
records relevant to his claim for service 
connection for a psychiatric disorder since 
his se[aration from service.  After 
securing any necessary authorization, thje 
RO/AMC should obtain and associate with the 
claims file all identified treatment 
records, to include treatment records from 
the Fresno VA Medical Center dated from 
April 1970 to the present; the Fresno Vet 
Center dated from 1990 to the present; and 
the VA Central California Healthcare System 
dated from February 2010 to the present.  

4.  TheRO/AMC should conduct all 
appropriate stressor development with 
consideration of the provisions referable 
to personal assault claims and the amended 
provisions of 38 C.F.R. § 3.304(f), 
effective July 13, 2010.  

5.  After the development requested in the 
fourth paragraph has been completed, the 
RO/AMC should prepare a report detailing 
the nature of any stressor which it has 
determined is established by the record.  
If no stressor has been verified, the 
RO/AMC should so state in its report.  This 
report is then to be added to the claims 
folder.

6.  After the above development has been 
completed,  the Veteran should be afforded 
a psychiatric examination to determine the 
nature and etiology any psychiatric 
disorders that may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following the examination 
the  examiner should identify all of the 
Veteran's acquired psychiatric disorders 
that meet the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) criteria.  

Regarding the claim for PTSD, the RO/AMC 
should provide the examiner the summary of 
any stressors described above, and the 
examiner must be instructed that only these 
events may be considered for the purpose of 
determining whether exposure to an 
inservice stressor has resulted in the 
current psychiatric symptoms.  

If PTSD is diagnosed, the examiner should 
state whether it is it at least as likely 
as not that such disorder is the result of 
any verified in-service stressors.  If 
there are no verified stressors, the 
examinaer should state whetheris it at 
least as likely not that the Veteran's PTSD 
symptoms are related to a fear of hostile 
military or terrorist activity, consistent 
with the types, places, and circumstances 
of his service.

For each currently diagnosed psychiatric 
disorder, other than PTSD, the examiner 
should offer an opinion as to whether it is 
likely, unlikely, or at least as likely as 
not that any such disorder is related to 
the Veteran's active service.  The examiner 
should also indicate if the Veteran had a 
psychosis within one year of his service 
discharge in April 1970 and, if so, should 
describe the manifestations of such 
psychosis. 

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his claimed psychiatric 
disorder and the continuity of 
symptomatology.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


